Citation Nr: 0507090	
Decision Date: 03/11/05    Archive Date: 03/21/05

DOCKET NO.  03-17 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.  

2.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel


INTRODUCTION

The veteran had active service from June 1967 to June 1969.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, which, inter alia, denied service 
connection for hearing loss and granted service connection 
for PTSD with an evaluation of 30 percent, effective August 
22, 2002.  In an October 2004 rating decision, the RO 
increased the veteran's PTSD evaluation from 30 percent 
disabling to 50 percent disabling, effective August 22, 2002.   


FINDINGS OF FACT

1.  The veteran's PTSD has resulted in total social and 
occupational impairment since the date of his claim on August 
22, 2002.  

2.  The veteran's hearing loss was not present during or 
otherwise related to his service and was not manifested to a 
compensable degree within one year of separation from active 
military service.    


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent schedular rating for PTSD 
are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.130, Diagnostic Code 9411 (2004).

2.  Hearing loss was not incurred in or aggravated by the 
veteran's active military service, and may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1110, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2004).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

				I.  Increased Evaluation

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  Accordingly, the veteran's disability evaluation 
must be considered from August 22, 2002 to the present.   

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  

The appellant asserts that his service-connected PTSD is more 
severely disabling than currently evaluated, thereby 
warranting a higher evaluation.

A January 2003 psychology consult noted that the veteran had 
been married for thirty-seven years and that he reported a 
good relationship with his wife.  It was noted that he was 
selling insurance.  He denied violence or "assaultive" 
behavior toward others at the time of the examination.  It 
was stated that he had a few friends and that he enjoyed 
golfing by himself.  He was noted to have severe anger, 
agitation, jumpiness, hypervigilance, and intrusive thoughts 
about Vietnam.  The veteran also reported having flashbacks 
and nightmares.  Upon mental status examination, he was 
neatly groomed and clean.  The examiner stated that the 
veteran was visibly nervous.  His mood was reported to be 
anxious and depressed.  There was a restricted range of 
affect, though congruent with stated content.  The veteran 
acknowledged suicidal ideation, but denied intent or plan.  
His sleep was poor, but appetite was normal.  His speech 
rate, rhythm and volume were within normal limits and goal-
directed.  He was oriented times four and his attention, 
memory, and concentration were within normal limits.  His 
thought processes were clear and coherent, with logical 
progression.  Though content and language comprehension were 
within normal limits.  He denied audio or visual 
hallucinations, but acknowledged olfactory hallucinations.  
He demonstrated fair social judgment in response to 
hypothetical situations presented to him.  There was no 
evidence of psychosis.  The examiner stated that the veteran 
seemed to be a reliable informant and demonstrated insight 
into the fact that his symptoms were influencing his daily 
functioning.  A Diagnosis of PTSD, chronic was rendered and a 
GAF score of 45 was listed.         

A February 2003 VA PTSD examination report noted that the 
veteran was employed as an insurance salesman.  The veteran 
reported having nightmares about twice a week and that he had 
a volatile temper, noting angry outbursts at both work and 
home.  He also reported having intrusive thoughts about the 
war and that he was sensitive to loud noises.  The examiner 
started that the veteran described hypervigilance and an 
exaggerated startle to noise.  He was noted to be distant and 
estranged from people.  The veteran stated that he did not 
have any friends and that he was nervous all the time.  He 
did not, though, experience panic.  It was reported that he 
did not have suicidal thoughts, but that he often thought 
that his wife would be better off if he was not around.  Upon 
mental status examination, he was noted to be casually and 
cleanly dressed and groomed.  There were no abnormal 
psychomotor activities and he was alert, with a clear 
sensorium, and noted to be fully oriented.  Speech was 
relevant and fluent.  His mood was highly anxious with some 
depression.  Affect was appropriate to thought content, but 
was constricted in range.  The examiner stated that the 
veteran was much preoccupied with his disturbing war 
memories.  His memory was good, both recent and remote.  
Concentration was somewhat impaired, but he was able to meet 
the demands of his work and to make progress in educational 
programs.  Insight was limited, but judgment was good.  PTSD, 
chronic, was diagnosed and a GAF score of 52 was listed, 
which the examiner stated was based on moderate symptoms and 
impairments.  

A May 2003 VA progress note by a staff psychologist reported 
that the veteran had been attending individual and group 
psychotherapy regularly and that he had been receiving 
pharmacotherapy for his PTSD.  The examiner noted that the 
veteran experienced nightmares, anger, agitation, 
hypervigilance, exaggerated startle response, very poor 
sleep, fear, and anxiety.  It was also reported that he was 
unable to be in crowds and that he avoided people, including 
his own family members.  Additionally, it was stated that he 
had difficulty getting along with others in both his work and 
home environments.  In this regard, it was reported that the 
veteran had lost jobs due to verbal and physical aggression.  
The examiner stated that the veteran struggled with depressed 
mood, suicidal ideation, and social isolation.  He stated 
further that the veteran was unable to perform occupational 
duties effectively and was, at the time of the examination, 
not able to sustain meaningful employment.  The examiner 
concluded by stating that there was little hope for 
improvement in his PTSD symptoms, stating further that his 
condition was serious and that it would be necessary for the 
veteran to continue in therapy for the foreseeable future.  
The diagnosis was PTSD, chronic, severe.  The GAF score was 
41.  It was noted that there was major impairment in all 
aspects of functioning: "cognitive, emotional, biological, 
vocational, psychosocial and interpersonal."  

In the November 2003 DRO hearing, the veteran was asked 
whether he was still working.  He responded that he made 
approximately five thousand dollars a year.  

A December 2003 VA PTSD examination report noted that the 
veteran felt that it was helpful to be around other veterans 
who understood some of his experiences and that he felt that 
the psychotropic medications he was taking helped him with 
his anger.  He reported that he worked very seldom, part-time 
doing insurance sales.  He stated that he had last worked 
full-time "approximately three years ago."  He stated that 
he could only manage working once a week, at most, noting 
that his most pressing problem was having to interact with 
people.  He reported that he slept very little and that he 
would awaken often during the night.  He had not experienced 
any nightmares in the previous four months, but he did report 
intrusive memories and stated that he saw shadows.  The 
veteran reported that his wife had been very supportive of 
him.  The veteran stated that he had lost interest in 
activities he had previously enjoyed, such as playing golf.  
He reported continued problems with irritability and anger, 
and stated that he had shoved somebody in the previous six 
months to a year.  He reported that he essentially had no 
friends and that he did not socialize.  The veteran reported 
passive suicidal ideation; he denied any plan or intent.  He 
indicated that he thought his symptoms had worsened over the 
last three years, as he had worked less and moved to a new 
environment.  Upon mental status examination, he was noted to 
be neatly and cleanly dressed, and demonstrated good personal 
hygiene.  His mood was anxious and dysphoric and his affect 
was flat.  Thought processes were within normal limits and 
there was no evidence of delusions or hallucinations.  No 
inappropriate behavior was noted.  He was alert and oriented 
times four and there was no evidence of gross memory loss or 
impairment.  Speech was linear and coherent and speech 
production was normal.  The diagnosis was PTSD, chronic.  The 
examiner referred to the February 2003 VA examination report, 
in which it was indicated that the veteran was suffering from 
moderate symptoms of PTSD, but she noted that, in that 
report, the examiner indicated that no stressors and symptoms 
were found in the veteran's medical records.  She stated that 
it was her opinion that the veteran was suffering from severe 
symptoms of PTSD that were significantly disabling for him.  
She further stated that it was her opinion that the veteran's 
status would not significantly improve in the near future and 
that it was doubtful that he would be able to maintain any 
meaningful kind of employment.  In this regard, she stated 
that it was surprising to her that he was able to maintain 
the very limited part-time employment that he engaged in.  

A March 2004 VA nurse practitioner note stated that the 
veteran reported that he was not doing well.  He reported 
problems with short-term memory and reported that he felt 
detached.  He stated that he avoided crowds and that he kept 
to himself.  He reported no interest in activities.  He 
reported working one to two days a week.  Upon observation, 
his mood was depressed with flattened affect.  Thought 
process and content were organized and logical with adequate 
insight and judgment.  There were no suicidal or homicidal 
ideations reported and no psychosis was noted.  A GAF score 
of 41 was listed.  

An April 2004 VA nurse practitioner note stated that, due to 
the veteran's PTSD symptoms, he was unable to perform 
occupational duties and was no longer able to sustain 
meaningful employment.  This report also listed a GAF score 
of 41 and stated that there was major impairment in all 
aspects of functioning.  

A September 2004 VA progress note reported that the veteran 
was complaining of anxiety, isolation, and irritability.  He 
was noted to be adequately groomed and appropriately dressed 
and alert and oriented times four.  His mood was anxious, 
depressed, and irritable.  His affect was restricted, 
congruent with verbalizations.  There was some restlessness.  
His speech was clear and coherent, and had a normal rate of 
rhythm and volume.  Thought was noted to be logical.  He 
denied any suicidal or homicidal ideations and there was no 
evidence of psychosis.  Judgment and insight were reported to 
be fair.  A GAF of 45 was listed.  

An October 2004 VA progress note stated that there was little 
hope for improvement in his PTSD symptoms and that he was 
unable to sustain meaningful employment due to continuing 
symptoms of PTSD.  A GAF of 40 was listed.  It was again 
noted that there was major impairment in all aspects of 
functioning.  

The Board finds that the veteran's condition more nearly 
approximates total social and occupational impairment from 
the date of service connection.  In evaluating the evidence 
in this case, the Board notes that the veteran's GAF scores 
have ranged from 40 to 52, however, most of the numerous GAF 
scores listed among the VA progress notes included in the 
claims folder range between 41 and 45.   Under DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-IV), 
a GAF range from 41 to 50 is indicative of serious symptoms 
(e.g. suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g. no friends, unable 
to keep a job).  

The Board finds that the evidence of record establishes that 
the veteran's PTSD more closely approximates total social and 
occupational impairment since the date of claim.  The 
evidence demonstrates that, due to his PTSD, the veteran has 
almost no social relationships and, additionally, that the 
severity of his PTSD symptoms has been shown to severely 
affect his industrial relationships essentially to the point 
of total impairment.  The Board acknowledges that the veteran 
has worked during the appeal period, but emphasizes that this 
has been minimal.  He has reported working about one to two 
days a week and in the November 2003 DRO hearing he testified 
that he made a meager sum of approximately five thousand 
dollars a year.  This must be contrasted with the 
overwhelming medical evidence of record, which shows that the 
veteran is unable to sustain meaningful employment.  With 
regard to the veteran's commendable efforts to continue 
employment, the examiner in the December 2003 VA examination 
stated it was surprising to her that he was able to maintain 
the "very limited part-time employment" he did.  The 
February 2003 VA examination report seems to be out of step 
with the other evidence of record in listing a GAF score of 
52 and characterizing his symptoms and impairments as 
moderate.  

The Board notes that the veteran's symptoms are different 
from, but consistent with those enumerated in the rating 
criteria for a 100 percent rating under 38 C.F.R. § 4.130.  
The United States Court of Appeals for Veterans Claims in 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), noted the 
"such symptoms as" language in the rating criteria under 38 
C.F.R. § 4.130 and held that "the use of the term "such as" 
demonstrates that the symptoms after that phrase are not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating.  
Accordingly, any suggestion that the Board was required, in 
complying with the regulation, to find the presence of all, 
most, or even some, of the enumerated symptoms is unsupported 
by a reading of the plain language of the regulation".   
    
Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that the evidence of 
record strongly suggests that the veteran's PTSD has more 
nearly resulted in total social and occupational impairment 
since the date of claim, which was August 22, 2002.  The 
Board, therefore, grants a 100 percent schedular rating for 
PTSD.  
 
			II.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including sensorineural 
hearing loss, may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.   
 
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303(d) (2004); Hensley v. Brown, 
5 Vet. App. 155, 158 (1993).  In such instances, a grant of 
service connection is warranted only when, "all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service."  38 C.F.R. § 
3.303(d).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2004).
  
The veteran's service medical records include two 
audiological examinations, the first in June 1967 and the 
second in May 1969.  The results from these examinations 
revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
-5

5
LEFT
5
5
0

15




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15

15
LEFT
15
15
15

15

Both examinations used American Standards Association (ASA) 
units.  After October 31, 1967, the standard of measurement 
became International Standard Organization (ISO) units.  
However, the May 1969 separation examination report noted 
that ASA units were used.  ISO units is the standard 
recognized by the VA regulations governing this case.  Here, 
conversion of the examination results to ISO units makes no 
difference in the outcome of this case, as the veteran's 
service medical records do not show that the veteran had 
hearing loss in either ear as defined at 38 C.F.R. § 3.385.

As for the post-active duty service medical evidence, the 
claims file includes a March 2003 VA audiology consult 
reported that hearing was within normal limits through 2000 
Hertz, sloping to a moderate to a moderately severe 
sensorineural hearing loss from 3000 Hertz to 6000 Hertz and 
a severe loss at 8000 Hertz.  In the left ear, hearing was 
within normal limits through 1500 Hertz, sloping to a 
moderate to moderately severe sensorineural hearing loss from 
2000 Hertz to 4000 Hertz and a severe loss at 6000 Hertz and 
8000 Hertz.   

In the November 2003 DRO hearing, the veteran indicated that 
during the last several months of service he was in a mortar 
group and reported having fired thousands of rounds during 
Tet.  Further testimony indicates that he was right next to 
artillery during this time.  As for post-service noise 
exposure, the veteran testified that he had worked in a 
factory and that there was a certain amount of machine noise 
there.  

A November 2003 VA examination report noted the two service 
audio reports contained in the claims folder, stating that 
both showed normal hearing bilaterally.  In this regard, it 
is stated that the separation examination report showed no 
evidence of hearing loss related to military service.  
Additionally, it was indicated that the findings in the March 
2003 VA examination report were consistent with those of the 
current examination.  Hearing loss onset was reported by the 
veteran to be in 1968.  The veteran relayed that military 
noise exposure occurred from mortar, artillery, and gunfire.  
Civilian occupational noise exposure as a factory worker for 
twenty-six years was also reported.  The report revealed pure 
tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
35
50
LEFT
10
15
40
60
60

The examination report also revealed that speech recognition 
scores using the Maryland CNC word list were 98 percent in 
the right ear and 94% in the left ear.  The examiner stated 
that, for the right ear, pure tone testing indicated mild to 
moderately severe sensorineural hearing loss 3000 Hertz 
through 8000 Hertz.  As for the left ear, pure tone testing 
indicated mild to severe sensorineural hearing loss 2000 
Hertz through 8000 Hertz.  The diagnosis was bilateral 
sensorineural hearing loss consistent with the veteran's 
reported history of civilian occupational noise exposure, 
since hearing was normal on service exit examination.  The 
Board notes that the report stated that the date of 
examination was November 14, 2003, but that the examiner 
signed the report on December 7, 2003.  Furthermore, there is 
a VA audiological evaluation report by the same examiner 
dated December 1, 2003.  The results are the same.  

The post-service reports do illustrate bilateral hearing loss 
as is defined under 38 C.F.R. § 3.385.  However, there is a 
more than three-decade gap between the veteran's separation 
from service and the first post-service audiological 
examination.  This lengthy period without treatment weighs 
against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  In addition, the Board notes that the claims 
file does not contain competent evidence showing that there 
is a nexus between the veteran's hearing loss and his active 
service.  See 38 U.S.C.A. § 1110.  On the contrary, the 
examiner in the November 2003 VA examination report diagnosed 
bilateral sensorineural hearing loss consistent with the 
veteran's reported history of civilian occupational noise 
exposure.  Also, there is no presumption applicable, as the 
veteran's hearing loss was not manifested to a compensable 
degree within one year of separation from active military 
service.    
   
The Board has considered the veteran's testimony submitted in 
support of his argument that he has hearing loss as a result 
of his service.  To the extent that the veteran's statements 
may be intended to represent evidence of continuity of 
symptomatology, without more his statements are not competent 
evidence of a nexus between hearing loss and his service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claim for service 
connection for hearing loss must be denied. 

In reaching this decision, the Board considered the "benefit 
of the doubt" doctrine, however, as the preponderance of the 
evidence is against his claim of entitlement to service 
connection for bilateral hearing loss, the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102 (2004).  Accordingly, the claim must be denied.    

					III.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107.  This law eliminates the concept of a well-
grounded claim and redefines the obligations of VA with 
respect to the duty to provide notice and assistance.        

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  Regulations implementing the VCAA were adopted.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
regulations add nothing of substance to the new law, and the 
Board's consideration of the regulations does not prejudice 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

VA has a duty to notify the appellant and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 2002); 
38 C.F.R. § 3.159(b).  Here, a November 2002 letter to the 
veteran informed him of what the evidence needed to show in 
order to establish entitlement to service connection for, 
inter alia, hearing loss and PTSD.  The letter further 
informed the veteran what evidence or information VA still 
needed.  Finally, the veteran was requested to complete an 
enclosed VA Form 21-4142 so that VA could request records 
from the veteran's private medical providers.  

The Court of Appeals for Veterans Claims (Court) has 
emphasized that the provisions of the VCAA impose new notice 
requirements on the part of VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Specifically, VA has a duty to 
notify a claimant (and his representative) of any 
information, whether medical or lay evidence or otherwise, 
not previously provided to VA that is necessary to 
substantiate a claim.  38 U.S.C.A. § 5103 (West 2002).  As 
part of that notice, VA shall indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant and which portion, if any, VA will attempt to obtain 
on behalf of the claimant.  Id.
  
The November 2002 letter informed the veteran that VA's duty 
to assist included developing for all relevant evidence in 
the custody of a federal department or agency (to include VA 
medical records, Vet Center records, service medical records, 
and Social Security Administration records), developing for 
private records and lay or other evidence, and stated that VA 
would provide a medical examination or obtain a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.  

In addition, the April 2003 statement of the case (SOC) and 
October 2004 supplemental statement of the case (SSOC) 
reiterated the above-described duties, stating that provided 
certain criteria were met, VA would make reasonable efforts 
to help him to obtain relevant records necessary to 
substantiate his claims, to include developing for all 
relevant records not in the custody of a Federal department 
or agency, see 38 C.F.R. § 3.159(c)(1) (2004), to include 
records from State or local governmental sources, private 
medical care providers, current or former employers, and 
other non-Federal government sources.  He was further advised 
that VA would make efforts to obtain records in the custody 
of a Federal department or agency.  See 38 C.F.R. 
§ 3.159(c)(2) (2004).  Finally, he was notified that VA would 
obtain his service medical records and other relevant records 
pertaining to his active duty that are held or maintained by 
a governmental entity, records of relevant medical treatment 
or examination at VA health care facilities or at the expense 
of VA, and any other relevant records held by any Federal 
department or agency which he adequately identifies and 
authorizes VA to obtain.  See 38 C.F.R. § 3.159(c)(3) (2004).  
Given the foregoing, the Board finds that VA has complied 
with its duty to notify the appellant of the duties to obtain 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).     

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letters that were 
provided to the appellant do not specifically contain the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  For instance, the April 
2003 SOC and October 2004 SSOC included the language of 
38 C.F.R. § 3.159(b)(1).  Thus, the November 2002 VCAA 
notice, combined with the April 2003 SOC and October 2004 
SSOC, clearly complies with the section 5103 content 
requirements, to include 38 C.F.R. § 3.159(b)(1).  See also 
VAOPGCPREC 7-2004.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

The Board also notes that an additional VCAA letter was not 
required to be sent with regard to the veteran's appeal of 
his initial evaluation for PTSD.  See VAOPGCPREC 8-2003 [if, 
in response to notice of its decision on a claim for which VA 
has already given section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, section 
5103(a) does not require VA to provide notice of the 
information and evidence necessary to substantiate the newly 
raised issue].  Here, the veteran was actually sent a letter 
in October 2004 which informed the veteran that he needed to 
submit evidence showing that his service-connected PTSD had 
gotten worse.  The letter also reiterated VA's duty to assist 
the veteran, stating that VA was responsible for getting 
relevant records from any federal agency, to include medical 
records from the military, VA Medical Centers, or the Social 
Security Administration.  The letter also stated that VA 
would provide a medical examination or obtain a medical 
opinion if such opinion or examination was necessary to make 
a decision on his claim.  Finally, the letter stated that VA 
would make reasonable efforts to get relevant records not 
held by any federal agency, which may include state or local 
governments, private doctors and hospitals, or current or 
former employers.     

Here, the veteran has, indeed, been afforded VA examinations 
and, additionally, the veteran's VA treatment records have 
been obtained and considered in conjunction with the claims 
on appeal.  
  
Thus, in the circumstances of this case, a remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.


ORDER

A 100 percent rating for PTSD is granted, subject to 
regulations which govern monetary awards.

Service connection for hearing loss is denied.  



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


